                Case 19-11292-JTD             Doc 482       Filed 08/20/19        Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re                                                                Chapter 11

INSYS THERAPEUTICS INC., et al.,1                                    Case No. 19-11292 (KG)

                          Debtors.                                   (Jointly Administered)

                                                                     Re: D.I. 5, 49, 231, and 475


    STATEMENT AND LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF
    UNSECURED CREDITORS TO MOTION OF DEBTORS PURSUANT TO 11 U.S.C.
        §§ 105(A), 363 AND 507(A) FOR (I) AUTHORITY TO (A) PAY CERTAIN
       PREPETITION WAGES AND REIMBURSABLE EMPLOYEE EXPENSES,
          (B) PAY AND HONOR EMPLOYEE MEDICAL AND OTHER BENEFITS,
               AND (C) CONTINUE EMPLOYEE BENEFITS PROGRAMS,
                             AND (II) RELATED RELIEF

         The Official Committee of Unsecured Creditors (the “Committee”) of Insys Therapeutics

Inc., et al., the above-captioned debtors and debtors-in-possession (collectively, the “Debtors” or

the “Company”), by and through its undersigned counsel, hereby submits this statement and

limited objection (the “Limited Objection”) to the relief related to severance payments to be

approved by a further order regarding the Motion of Debtors Pursuant to 11 U.S.C. Sections

105(a), 363 and 507(a) for (I) Authority to (A) Pay Certain Prepetition Wages and Reimbursable

Employee Expenses, (B) Pay and Honor Employee Medical and Other Benefits, and (C)

Continue Employee Benefits Programs, and (II) Related Relief [D.I. 5] (the “Wages Motion”).

In support of its Limited Objection, the Committee respectfully states as follows:



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Insys Therapeutics (7886); IC Operations, LLC (9659); Insys Development Company,
Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); IPSC, LLC (6577); and IPT 355, LLC
(0155). The Debtors’ mailing address is 1333 South Spectrum Blvd #100, Chandler, Arizona 85286.




23546874.1
             Case 19-11292-JTD         Doc 482      Filed 08/20/19   Page 2 of 10




                               PRELIMINARY STATEMENT

       1.      Throughout these cases, the Debtors have acknowledged that the Company and

certain of its employees engaged in bad acts prior to these cases. The Debtors could hardly hide

from this reality, as several of their former employees and their former CEO pleaded guilty or

were criminally convicted after trial for such bad acts just a month before the cases were filed.

The Debtors and their counsel have assured this Court on several occasions, however, that the

Debtors have cleaned house and “implemented an overhaul of their management and

organization.” Declaration of Andrew G. Long in Support of Debtors Chapter 11 Petitions and

First Day Relief (the “Long Decl.”) at ¶ 20 [D.I. 11]; see also, In re Insys Therapeutics, Inc.,

Case No. 19-11292 (KG) (June 11, 2019), Trans. at ¶ 22 (the “First Day Trans.”) (describing

prepetition management changes at Debtors and noting that “all-in-all, most of the Insys

management team and the commercial organization including the sale force is new to the

company since 2015 as is the vast majority of the debtors’ employees.”). The Debtors also attest

to “take all allegations of past wrongdoing by former employees with the greatest seriousness.”

Long Decl. ¶ 34 and First Day Trans. at ¶ 13.

       2.      Given the admittedly criminal conduct in which the Debtors and certain of their

employees have historically engaged, the Committee is astounded that it must file this Limited

Objection. As further described below, the primary open issue for the Committee regarding the

Severance Program (as defined below) is the Debtors’ refusal to provide an acknowledgment

from the Debtors’ Board of Directors (or other member of senior management) that the

employees whom the Debtors propose to provide eight weeks of severance payments to were not

engaged in criminal behavior. To put a finer point on it, the Committee specifically requested

that a member of the Debtors’ Board of Directors attest that:




                                                2
                Case 19-11292-JTD             Doc 482        Filed 08/20/19        Page 3 of 10




                 To the best of our knowledge, after reasonable inquiry, no
                 individual who is listed as a potential recipient of any severance
                 payment, has engaged in, or was complicit in, any criminal or other
                 unlawful conduct at any time during his/her employment with the
                 Company, nor did any such individual know, or should have
                 known, about any such criminal or unlawful conduct during his/her
                 employment with the company.

        3.       Particularly in light of the Debtors’ assertions related to operational and

management overhauls, it is entirely unclear – but deeply concerning – to the Committee why the

Debtors have refused to provide a declaration or even engage in negotiating acceptable

confirmatory language affirming that payments will not be made to individuals involved or

complicit in criminal or other unlawful conduct. Instead, the Debtors have proposed that each

employee to be provided severance will represent individually that he/she was not involved in

any criminal or unlawful behavior. This is far from acceptable for obvious reasons.

                                 STATEMENT AND LIMITED OBJECTION

        4.       As the Court will recall, the Debtors filed the Wages Motion on the first day of

these cases. The Wages Motion seeks, in part, to allow the Debtors to continue their pre-petition

severance program (the “Severance Program”), but provides little information regarding such

program and no details regarding its cost. Such program is not a written policy, but a practice

based on years of service.2 In early July, the Committee and the Debtors reached a resolution on

the Wages Motion, other than the relief related to the Severance Program. As to the severance

relief, the Debtors agreed to defer any hearing. See D.I. 262, ¶ 8 (carving out and adjourning




2
 Under applicable law, these types of severance claims are largely prepetition general unsecured claims. See In re
Hechinger Inv. Co. of Delaware, 298 F.3d 219, 227 (3d Cir. 2002) (“Severance pay at termination based on length
of employment is given in consideration of work performed both pre- and post-petition, and thus not all such pay is
entitled to treatment as an administrative expense.”).




                                                         3
                Case 19-11292-JTD            Doc 482        Filed 08/20/19       Page 4 of 10




“the Debtors’ request for authority to continue and honor the Severance Program for non-insiders

and to satisfy the related Severance Obligations.”).3

         5.      Since then, the Debtors and the Committee have had on-again, off-again

discussions about the Severance Program. To their credit, the Debtors agreed to the Committee’s

request to adjourn any hearing on the Severance Program until the conclusion of the Debtors’

auction process, at which point the Committee believed more clarity would exist regarding

available cash and the magnitude of needed wind-down operations. The auctions (other than for

Subsys) have now largely concluded, and the result of the sales process has crystalized (i.e., if

the sales are approved and consummated, the estates will receive approximately $29.2 million in

cash).

         6.      Following the auctions, the Debtors and the Committee began discussing the

Severance Program again in earnest. On August 8th, one day after the announcement of the

results of the two auctions, the Debtors provided the Committee with a new Severance Program

proposal. The Debtors and the Committee engaged in discussions so that the Committee could

try to understand the scope of, and basis for, the request. Then, very early in the morning of

August 13th, the Debtors provided a revised Severance Program proposal that included new

employees and dropped certain other employees from the proposal. In addition, and in response

to the Committee’s request, the Debtors provided a few bullet points for each employee

regarding the type of work that such employee would be providing during the post-October 1




3
 The relief related to the Severance Program has been adjourned several times and is now set for hearing on August
22, 2019 at 2:00 p.m. (ET). See Amended Notice of Agenda [D.I. 443].




                                                        4
                Case 19-11292-JTD            Doc 482        Filed 08/20/19       Page 5 of 10




timeframe. Later in the day on August 13th, the Debtors further informed the Committee that the

employee list would need to be further revised due to resignations.

        7.       Last night, the Debtors filed the Debtors’ Statement in Support of Postpetition

Severance Program and Honoring Related Obligations (the “Severance Filing”) [D.I. 475]. In

the Severance Filing, the Debtors publicly disclose – for the first time, three days before the

scheduled hearing on the Severance Program – the vague contours of the Severance Program.

Prior to such filing, all that had been made public to other parties in interest was the continual

adjournment of approval of the Severance Program. See D.I. 230, 231, 326, 377, 443.

        8.       As described in the Severance Filing, the Debtors will seek approval of a

Severance Program on August 22nd for certain key employees to assist in the wind-down efforts

after the closing of the sales.           The total amount of severance for these employees is

approximately $500,000, subject to downward adjustment if one of the buyers closes and

chooses to employ five (5) of these employees.4

        9.       To the Debtors’ credit, they appear to have attempted to downsize the overall

price tag of the Severance Program (versus the Debtors’ expensive prepetition severance policy)

and the Committee appreciates that effort. In the circumstances of these cases, however, the

overall cost of the program – eight weeks’ salary for each employee – does not end the inquiry.

Instead, the Committee has at least three concerns regarding the Severance Program, and

therefore objects to the Severance Program if these concerns are not addressed.




4
  As to the five (5) employees who may be hired by one of the buyers, the Committee believes that severance should
only be approved when it is known whether severance is necessary for such employees, and only after the other
issues raised herein are addressed in relation to these employees. The Debtors do not disclose the portion of the
proposed Severance Program related to these five employees.




                                                        5
              Case 19-11292-JTD         Doc 482          Filed 08/20/19   Page 6 of 10




       10.     First, it is unfathomable to think, given the fraudulent and criminal conduct that

occurred prepetition, that the Debtors would even consider paying severance to employees who

engaged in, were complicit in, or knew or should have known about such conduct. To satisfy

itself that such payments would never be made, the Committee asked for a written declaration

from the Debtors (which would be sworn to by a representative member of the Board of

Directors) confirming this requirement. It took the Debtors two days to consider this request and

initially agree to it (which the Debtors would only agree to provide if the Committee did not

object to the Severance Program). The Committee provided the specific language noted above

for the Debtors’ consideration. Following their initial agreement, however, the Debtors reversed

course, and instead, have only offered a representation from each employee as to their lack of

criminal or fraudulent conduct. Given the conduct that the Debtors have admitted occurred

during the pre-petition period, this is laughable.

       11.     Moreover, the refusal to provide any evidence attested to by any member of the

Debtors’ Board of Directors or senior management – or to even engage in discussing an

appropriate attestation with the Committee – does not instill any confidence that the Debtors’

Board of Directors or senior management considered the potential engagement in, or knowledge

of, bad acts by employees proposed to receive severance. The Debtors’ position on this issue is

especially confusing considering the multiple representations to this Court by the Debtors and

their counsel that the Debtors take prior allegations of misconduct very seriously and that

Debtors have generally cleaned house. See Long Decl. at ¶¶ 20, 34; First Day Trans. at ¶¶ 13,

22.   Given these representations and the requirements placed on the Debtors by various




                                                     6
               Case 19-11292-JTD             Doc 482       Filed 08/20/19       Page 7 of 10




agreements with federal authorities,5 the Committee frankly viewed its requested declaration as

mundane.

        12.      Instead, the Debtors’ response and apparently their approach to awarding

severance – given the criminal conduct that the Debtors engaged in during the prepetition period

– demonstrates a lack of due diligence and a questionable exercise of fiduciary duties. Indeed,

the Severance Filing provides that it is a disqualifying event if an employee is later determined to

have “engaged in any criminal conduct with respect to the Company’s commercial practices at

any time during the Employee’s employment with the Company.” Severance Filing, at p. 7.

This all but admits that the Debtors do not presently know or have not reasonably investigated

whether the employees included in the Severance Program engaged in criminal or other bad acts.

There simply cannot be any presumption with regard to the business judgment rule (i.e. the

normal standard) in the face of such apparent ambivalence. The Committee, however, is not

ambivalent about paying severance to employees who knew about or engaged in bad acts. The

Committee suspects that the Debtors’ general creditors would likewise be concerned. At bottom,




5
 One June 5, 2019, certain of the Debtors entered into a Corporate Integrity Agreement and Conditional Exclusion
Release with the Office of the Inspector General of the United States Department of Health and Human Services.
This agreement requires the Debtors, in their own words, to
                 [E]stablish and maintain . . . an extensive program intended to promote
                 compliance with the statutes, regulations, and written directives of Medicare,
                 Medicaid, and all other Federal health care programs and with the statutes,
                 regulations, and written directives of the FDA. For example, the compliance
                 program mandated under the CIA includes the appointment of a compliance
                 officer and compliance committee, board compliance obligations, the
                 establishment of written standards, and training and education requirements,
                 among other elements.
See Declaration of Andrew G. Long in Support of Debtors Motion for a Preliminary Injunction Pursuant to 11
U.S.C. § 105(a) and Motion for Entry of an Order Pursuant to 11 U.S.C. §§ 105(a) and 502(c) Establishing
Procedures and Schedule for Estimation Proceedings at ¶ 17. It is incredible that the Debtors can institute these
significant controls but remain unable to provide the simple declaration requested by the Committee.




                                                       7
                 Case 19-11292-JTD      Doc 482        Filed 08/20/19   Page 8 of 10




until the Committee is satisfied that no employees to be paid severance were involved in or

aware of the admittedly bad acts occurring at the Debtors, the Committee obviously must object.

       13.       Second, and in a similar vein, the Committee is concerned about the lack of

disclosure of the Severance Program to the Debtors’ constituents. Although the Committee was

willing to work with the Debtors to develop an appropriate plan, the Committee believes such

plan must be fully presented, on proper notice to all creditors, prior to approval. The Debtors

only presented the general contours of the Severance Program last night – three days before the

hearing on such relief.     Moreover, the Severance Filing provides that there are operative

documents governing the Severance Program and that control in the event of an inconsistency

(and supply certain key defined terms such as “Employee” and termination without “Cause”).

See Severance Filing, at pp. 6-7. The Debtors have not filed these operative documents or

provided them to the Committee. Further, the Severance Filing does not fully disclose many key

aspects of the Severance Program. For example:

                How many employees are included in the program?
                Who are the proposed participants and what are their titles and duties?
                How long have the proposed participants been employed by the Debtors?
                What are the amounts of the proposed individual awards?
                What were the specific KERP payments received by each proposed
                 participant?
                What will the non-revocable general release agreement that employees are
                 required to sign provide?

       14.       The Debtors must transparently present their proposed Severance Program and

give creditors the opportunity to file an objection.

       15.       Third, the Committee believes that the Debtors paid significant sums which

likely approach $1.7 million in “retention bonuses” (out of total prepetition retention plan paying

$4.8 million) to fourteen (14) of the employees who are part of the Severance Program prior to

the bankruptcy filings. These retention bonuses essentially required the employees to remain


                                                  8
              Case 19-11292-JTD       Doc 482      Filed 08/20/19    Page 9 of 10




with the Debtors until the sales close in October.      The Committee asked the Debtors to

reconsider the amounts proposed to be paid as severance to those individuals who received

“retention bonuses.” In response, the Debtors have told the Committee that they believe there is

a meaningful difference between prepetition retention payments (which are, in the Committee’s

view, subject to avoidance) and post-petition severance (which the Debtors have admitted is a

retention program for certain employees to stay the extra month or two following sale close until

emergence).    The Committee believes that all unsecured creditors should be given the

opportunity to weigh in as to whether individuals who received substantial prepetition retention

payments should receive the same severance package as other employees, because such

employees already received a “stay” bonus.




                                               9
             Case 19-11292-JTD         Doc 482       Filed 08/20/19   Page 10 of 10




                                         CONCLUSION

     WHEREFORE, the Committee respectfully requests that the Court (i) sustain this Limited

Objection; and (ii) grant such other relief as the Court deems just and proper.

Dated: August 20, 2019                        BAYARD, P.A.
       Wilmington, Delaware
                                               Erin R. Fay
                                              Justin R. Alberto (No. 5126)
                                              Erin R. Fay (No. 5268)
                                              600 N. King Street, Suite 400
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 655-5000
                                              Facsimile: (302) 658-6395
                                              Email: jalberto@bayardlaw.com
                                                      efay@bayardlaw.com
                                              -and-

                                              AKIN GUMP STRAUSS HAUER & FELD LLP
                                              Daniel H. Golden
                                              Arik Preis
                                              Mitchell P. Hurley
                                              One Bryant Park
                                              Bank of America Tower
                                              New York, NY 10036-6745
                                              Telephone: (212) 872-1000
                                              Facsimile: (212) 872-1002
                                              Email: dgolden@akingump.com
                                                     apreis@akingump.com
                                                     mhurley@akingump.com

                                              Co-Counsel for the Official Committee of
                                              Unsecured Creditors




                                                10
